Citation Nr: 0531194	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  What evaluation is warranted for postoperative 
compartment syndrome of the left lower extremity, from April 
1, 2000?

2.  What evaluation is warranted for gout, from April 1, 
2000?

3.  What evaluation is warranted for hypertension, from April 
1, 2000?


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty from "June 1986" 
to March 2000.  He also had six years and three months of 
additional unverified active service, and there are 
indications that he retired from active duty in March 2000 
with more than twenty total years of active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, granted 
service connection for a compartment syndrome of the left 
lower extremity, gout, and hypertension, and assigned 
disability ratings of 10 percent, 0 percent, and 0 percent, 
respectively, each effective from April 1, 2000.  The veteran 
expressed his dissatisfaction with the initially assigned 
ratings, this appeal ensued, and the case was thereafter 
handled by the San Juan, Puerto Rico RO.

As the veteran has perfected an appeal as to the initial 
ratings assigned following the grants of compensation for the 
disorders listed on the title page of this decision, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

In March 2001, the veteran indicated his desire to be 
afforded a hearing at the RO before a local hearing officer.  
He failed to report for such hearing, scheduled to have been 
conducted in May 2001.  

The issue of entitlement to a compensable disability rating 
for hypertension from April 1, 2000, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  Since April 1, 2000, postoperative residuals of a left 
lower extremity compartment syndrome have not been manifested 
objective clinical findings associated with the disability 
that are productive of more than moderate impairment.

2.  Since April 1, 2000, the veteran's gout is objectively 
asymptomatic (in remission), it not manifested by an active 
process, and the veteran has retained full range of motion in 
the claimed affected extremities without objective evidence 
of pain, swelling or excess fatigability.  


CONCLUSIONS OF LAW

1.  Since April 1, 2000, the criteria for an evaluation in 
excess of 10 percent for postoperative residuals of a left 
lower extremity compartment syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.20, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic 
Codes (Codes) 5311, 5326 (2005).

2.  Since April 1, 2000, the criteria for a compensable 
evaluation for gout have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 4.2, 4.7, 4.31, 4.40, 4.45, 
4.71a, Codes 5002, 5017 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter informed the veteran that, "[i]f you have any 
evidence in your possession that pertains to your claim[s], 
please send it to us."  Finally, the Board finds that VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication (the VCAA had not 
yet been enacted at the time of the October 2000 RO rating 
decision), he has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The service medical records show that the veteran was treated 
for gouty arthritis.  A March 1990 operative report shows 
that the veteran underwent a delayed primary closure of a 
left leg fasciotomy wound.  The veteran was noted to have 
suffered a compartment syndrome of his left leg as a result 
of a tear of the gastrocnemius muscle.  According to the 
Stedman's Medical Dictionary (27th edition, at page 731), the 
gastrocnemius muscle is located in the calf of the leg.  He 
was later treated for left lower leg compartment syndrome in 
November 1992.  

At a July 2000 VA spine examination, clinical evaluation 
showed neurological abnormalities manifested by left calf and 
soleus swelling.  

At a July 2000 VA joints examination, the veteran informed 
the examiner that he had had a diagnosis of left lower 
extremity compartment syndrome since 1989, at which time he 
felt a sudden pop and pain in his left calf while helping to 
lift a pick-up truck.  He noted that surgery was performed at 
that time, and that he had continued to suffer from decreased 
sensation of his left calf.  The veteran also informed the 
examiner that he had a history of gout since five years 
earlier, and that his last bout of gout occurred in December 
1999.  He complained that when he had attacks of gout (which 
lasted about 5 to 7 days) his knees and right ankle become 
warm, reddened, and painful.  Examination revealed, at the 
medial and lateral aspect of the left calf, longitudinal 
scars measuring approximately 14 to 16 centimeters long.  
[Service connection for scar residuals was granted by VA in 
March 2005.]  They were described as being well healed, and 
tender to palpation.  Tenderness to palpation of the calf was 
also reported.  No calf induration or redness was observed.  
No evidence of peroneal nerve neuropathy was noted.  The 
diagnoses included history of compartment syndrome of the 
left lower extremities, status post 1981 surgery; and history 
of gout.  

The report of August 2000 VA needle electromyography testing 
of the veteran's left lower extremity showed neither muscle 
abnormality, radiculopathy, nor neuropathy.  

At an April 2003 VA joints examination, joints reported by 
the veteran to be affected by gout were listed as left ankle, 
left knee, wrists, elbows, and left shoulder.  The veteran 
provided a history of 4 or 5 acute bouts of gout within the 
past year.  Bilateral knee range of motion was reported as 
being from 0 to 140 degrees.  Full range of motion of the 
knee is from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II.  Range of motion of 
the shoulders was shown to reflect abduction and flexion to 
180 degrees and internal and external rotation to 90 degrees.  
Bilateral wrist range of motion was to 80 degrees (flexion) 
and 70 degrees (extension).  These range of motion findings 
also constitute full ranges of motion.  See 38 C.F.R. § 4.71, 
Plate I.  Following examination of the veteran, the examiner 
provided a diagnosis of gout, in remission.  The examiner 
added that the veteran's gout was not currently in an active 
process.  He added that arthritic bone scan survey testing 
(accomplished the same day as the examination; the report is 
on file), showed no evidence of acute gout.

At an April 2003 VA muscles examination the veteran denied 
treatment in the past year for left leg compartment syndrome.  
The veteran indicated that he had had an acute bout of severe 
left leg pain during the last year.  The veteran complained 
of severe pain associated with the affected muscle.  He also 
complained of numbness of his distal left leg.  Following 
examination of the veteran, the examiner supplied a diagnosis 
of postoperative residuals of compartment syndrome.  No 
muscle herniation was observed.  The examiner described the 
veteran's postoperative residuals of left leg compartment 
syndrome, involving a muscle injury to the left gastrocnemius 
muscle, as "slight" in nature.  

At an April 2003 VA feet examination, the veteran reported 
past bouts of gout affecting his right great toe.  Physical 
examination revealed that the toes were all within normal 
limits.  The examiner supplied a diagnosis, following 
examination of the veteran, of gout, in remission.  He added 
that the veteran had no active gout or acute gout attack on 
the great toes.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson, 12 Vet.App. 
at 126.  At this point, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluations under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Id.  Thus, a 
remand for this purpose is unnecessary.  The Board also 
observes that the degree of disability associated with the 
veteran's instant disabilities has remained essentially 
static throughout the appeal period, and staged ratings are 
not indicated.

When evaluating disabilities of the musculoskeletal system, 
as in the present case, a rating increase may be for 
application on the basis of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness, which results in additional disability beyond that 
reflected on range of motion measurements.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In October 2000, the veteran's service-connected 
postoperative compartment syndrome of the left lower 
extremity was initially evaluated by analogy as 10 percent 
disabling under Diagnostic Code (Code) 5326.  See 38 C.F.R. 
§§ 4.20, 4.73.  The veteran is already receiving the maximum 
evaluation under Code 5326 (extensive muscle hernia, without 
other injury to the muscle).  However, the Board will 
consider whether the veteran is entitled to a higher 
evaluation under other potentially applicable diagnostic 
codes.  To this, the Board observes that the RO, in March 
2005, recharacterized the disability to that involving Muscle 
Group XI (Code 5311), encompassing the posterior and lateral 
crural muscles and the muscles of the calf.  Their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  

Under Code 5311, the 10 percent rating reflects moderate 
muscle injury, while a 20 percent evaluation is in order for 
moderately severe disability.  38 C.F.R. § 4.73.

The term "moderately severe" muscle disability as defined 
in 38 C.F.R. § 4.56, consists of a through-and-through or 
deep penetrating wound by a small high velocity missile or a 
large low velocity missile with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  There is a history of prolonged hospitalization 
for treatment of the wound, cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side.  Strength and endurance are impaired.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impaired coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Throughout the entire appeal period, the medical evidence of 
record does not demonstrate such impairment of functionality 
regarding residuals associated with the veteran's 
postoperative compartment syndrome of the left lower 
extremity (left calf) as to warrant the assignment of a 
rating in excess of 10 percent.  The veteran has not required 
prolonged hospitalization, treatment, or surgery.  The 
surgical repair of the left calf muscle does not appear 
equivalent to the through and through or deep penetrating 
injury with prolonged treatment contemplated for a 
"moderately severe" rating under 38 C.F.R. § 4.56.

Further, there have been none of the complications 
contemplated for a "moderately severe" evaluation.  That 
is, there has been no infection, intermuscular scarring, or 
sloughing of body parts.  There was full range of motion of 
both knees at the time of April 2003 VA joints examination.  
Further, various testing accomplished in the course of this 
appeal has failed to reveal either left lower extremity 
muscle abnormality, radiculopathy, or neuropathy.  

The veteran has complained of pain and soreness, however, the 
record does not document ongoing complaints or findings of 
the cardinal signs of muscle impairment.  His complaints have 
been sporadic, inasmuch as he is not receiving ongoing 
treatment for the postoperative compartment syndrome 
residuals.  In any event, the veteran's disability does not 
meet most of the criteria for evaluating his disability as a 
"moderately severe" injury to Muscle Group XI.  In fact, 
the VA examiner described the disability in April 2003 as 
being "slight" in nature.   

The clinical picture presented in this case clearly does not 
satisfy the criteria for such a rating, and the level of 
disability shown does not more nearly approximate the 
criteria to warrant a higher rating.  38 C.F.R. § 4.7.

The preponderance if the evidence is against this claim.  
Thus the benefit of the doubt cannot be applied.  38 U.S.C.A. 
§ 5107.

The veteran's service-connected gout has been rated by the RO 
as noncompensably disabling throughout the course of this 
appeal under Code 5017.  See 38 C.F.R. § 4.71a.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Under Code 5017, gout is rated based on limitation of motion 
of affected parts as rheumatoid arthritis.  38 C.F.R. 
§ 4.71a, Code 5002.

Rheumatoid arthritis, as an active process, warrants a 20 
percent evaluation for one or two exacerbations a year in a 
well-established diagnosis, and a 40 percent evaluation for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Chronic residuals such as limitation of motion or 
ankylosis are rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002, provided that limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5002.

Applying the rating criteria to the medical evidence, it is 
apparent that the veteran's gout disability, throughout the 
entire appeal period, has been essentially asymptomatic (in 
remission), and not manifested by an active process.  See VA 
examination reports (joints and feet), dated in April 2003.  
In short, there is no medical evidence on file demonstrating 
that the veteran currently has any compensably disabling 
residuals of the service-connected gout.

As the veteran had a full range of joint motion in the joints 
he asserts are affected by gout (knees, feet, wrists, and 
left shoulder) with no evidence of any swelling or other 
objective evidence confirming the presence of limitation of 
motion during VA examination, a compensable evaluation under 
Code 5002 on the basis of limitation of motion is not in 
order.  The Board has also considered whether a compensable 
evaluation is warranted based on functional loss due to pain 
pursuant to 38 C.F.R. § 4.40, or based on weakness, 
fatigability or incoordination pursuant to 38 C.F.R. § 4.45.  
DeLuca.  However, based on the medical evidence discussed 
above, there is insufficient evidence of pertinent functional 
impairment and pain on movement to warrant an increase in 
disability evaluation in this case.

The medical evidence of record does not disclose objective 
evidence of pain, weakness, fatigability or incoordination of 
any affected body part which could be attributed to gout.  As 
noted previously, the veteran was found to have had full 
range of motion of the knees, feet, wrists, elbows, and left 
shoulder.  There is no other medical evidence indicating that 
the disability is manifested by pain, weakness, fatigability 
or incoordination.  

Finally, there is no objective clinical evidence of actual 
flare-ups due to gout.  While the appellant reports suffering 
from flare-ups there is no clinical evidence to corroborate 
the claim.

Accordingly, the Board concludes that the preponderance of 
the competent evidence is against a compensable rating for 
gout.  Thus the benefit of the doubt cannot be applied.  38 
U.S.C.A. § 5107.




ORDER

An evaluation in excess of 10 percent since April 1, 2000, 
for postoperative residuals of a left lower extremity 
compartment syndrome is denied.

A compensable rating for gout, since April 1, 2000 is denied.


REMAND

Under 38 C.F.R. § 4.104, Code 7101 (2005), a 10 percent 
rating may be assigned if the veteran's hypertension is 
manifested by a diastolic pressure that is predominantly 100 
or more, or; by a systolic pressure that is predominantly 
160 or more.  Additionally, a 10 percent rating is in order 
if the appellant has a history of diastolic pressure that is 
predominantly 100 or more and who requires continuous 
medication for control.

In this regard, the record shows that the veteran in the 
recent past has required antihypertensive medication to 
control his disease.  See, e.g., the April 2003 VA 
examination which showed that the appellant was using 
Lisinopril.  The record, however, is unclear whether the 
veteran's hypertension requires continuous mediation for 
control.  In light of the foregoing, the fact that this 
appeal is subject to staged ratings, and the fact that the 
latest examination was conducted by an examiner who did not 
have access to the appellant's claims file, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify any medical care 
which he has received for hypertension 
since April 1, 2000, to particularly 
include any medical care that resulted in 
care givers prescribing antihypertensive 
medication.  Thereafter, the RO should 
take appropriate action in accordance 
with the duty to assist and 38 U.S.C.A. § 
5103A.

2.  Thereafter the veteran is to be 
afforded a VA examination by an 
appropriate physician in order to more 
accurately determine the exact nature and 
extent of any hypertension.  The veteran 
must be given adequate notice of the date 
and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with 
the claim folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

The claim folders must be forwarded to 
the examiner.  The examiner should obtain 
at least three separate blood pressure 
readings, and opine whether the appellant 
has a history of diastolic pressure that 
has been predominantly 100 or more and if 
so whether he requires continuous 
medication for control.  A complete 
rationale for any opinion offered must be 
provided.

3.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
take appropriate corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO is to then review any 
additional evidence and readjudicate the 
appellate issue under all appropriate 
statutory and regulatory provisions to 
include Fenderson.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
statement of the case (SSOC).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


